ADKINS, Justice,
concurring.
I concur in the opinion adopting the rules of appellate procedure.
However, the present rules of appellate procedure fail to solve a problem which is *1124causing confusion in the case law of Florida. The district courts of appeal are frequently expressly recognizing in opinions that a decision is in conflict with a sister district court. Unless one of the parties brings a petition for certiorari to this Court the conflict remains in the reported case law and the trial judge is faced with the dilemma of selecting one of two conflicting district courts of appeals decisions as the proper case law. The law is unsettled.
In my opinion no mandate should issue in such a situation and the case should not be determined until it is sent to this Court for a resolution of the conflict. This could be accomplished by adopting a rule requiring that the file and the briefs be transferred to this Court without the necessity of further briefs. However, the parties could be allowed to file supplemental briefs on the question involved in the conflict.